internal_revenue_service number release date index number ------------------------------- ---------------------------------------------------- ----------------------------- ------------- ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-156938-06 date june x ----------------------------------------------------------------------------------------------------- ----------------------- ----------------------------------------------------------------------------------------------------- ------------------------- ---------------------- --------------------------- ---------------------- ----------------------------------------------------------------------------------------------------- ------------------------ ------------- a_trust state1 d1 d2 d3 dear --------------- correspondence submitted on behalf of x by its authorized representative requesting a ruling under sec_1362 of the internal_revenue_code election to be treated as an s_corporation effective d1 a a shareholder of x created trust on d2 a contributed and sold shares of x to trust on d2 trust is represented as being a grantor_trust from d2 until d3 and being eligible to be an electing_small_business_trust esbt as of d3 however the trustee of trust failed to make a valid esbt election effective d3 consequently x’s s_corporation_election terminated on d3 the information submitted states that x is a state1 corporation that made an this responds to a letter dated date and subsequent x represents that the failure_to_file the esbt election for trust was not motivated plr-156938-06 by tax_avoidance or retroactive tax planning x and its shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that for the purposes of sec_1361 an esbt may be a shareholder in an s_corporation sec_1361 provides that an esbt is any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in sec_170 or or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1_1361-1 of the income_tax regulations provides that the trustee must make the esbt election by signing and filing with the service_center where the s_corporation files its income_tax return a statement meeting the requirements of sec_1_1361-1 sec_1_1361-1 provides that the election statement must include a the name address and taxpayer_identification_number of the trust the potential current beneficiaries and the s_corporation in which the trust currently owns stock b an identification of the election as an esbt election made under sec_1361 c the first date on which the trust owned stock in each s_corporation d the date on which the election is to become effective not earlier than days and two months before the date on which the election is filed and e representations signed by the trustee stating that the trust meets the requirements of sec_1361 and all potential current beneficiaries of the trust meet the shareholder requirements of sec_1361 plr-156938-06 sec_1_1361-1 provides that if a_trust makes a valid esbt election the trust will be treated as an esbt for purposes of chapter of the internal_revenue_code as of the effective date of the esbt election sec_1362 provides that a in general an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation and b any termination under sec_1362 shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation will be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 provides that the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent sec_1_1362-4 provides that the commissioner may require any adjustments that are appropriate in general the adjustments required should be consistent with the treatment of the corporation as an s_corporation during the period specified by the commissioner in the case of a transfer of stock to an ineligible shareholder that causes an inadvertent termination under sec_1362 the commissioner may require that ineligible shareholder to be treated as a shareholder of an s_corporation during the period the ineligible shareholder actually held stock in the corporation moreover the commissioner may require protective adjustments that prevent any loss of revenue due to a transfer of stock to an ineligible shareholder plr-156938-06 based solely on the facts submitted and the representations made we conclude that x’s s_corporation_election terminated on d3 because of the failure_to_file an esbt election for trust and that the termination was inadvertent within the meaning of sec_1362 we further hold that pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation from d3 and thereafter provided x’s s_corporation_election was valid and provided that the election was not otherwise terminated under sec_1361 trust will be treated as an esbt from d3 provided that trust is otherwise eligible to be an esbt until its esbt status terminates the shareholders of x must include their pro-rata share of the separately_stated and nonseparately computed items of x as provided in sec_1366 make any adjustments to basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat themselves as described above this ruling is null and void this ruling is conditioned upon the trustee of trust filing a properly completed esbt election effective d3 with the appropriate service_center within days following the date of this letter a copy of this letter should be attached to the esbt election except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file a copy of this letter is being sent to x’s authorized representative sincerely james a quinn senior technician reviewer acting branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
